Jfourtf) Court of
                                            Antonio,

                                            May 16,2013


                              No. 04-12-00451-CR and 04-12-00452-CR


                                     Hector Augusto GRAMAJO,
                                                Appellant


                                                   v.



                                         The STATE of Texas,
                                                Appellee


                     From the 175th Judicial District Court, Bexar County, Texas
                           Trial Court No. 2009CR9358 and 2009CR9359
                             Honorable Mary D. Roman, Judge Presiding



                                           ORDER

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice



           Appellant's brief was originally due on January 31, 2013. No motion for extension of
time has been filed. No brief has been filed.

           On March 20, 2013, we abated these appeals to the trial court to hold a hearing to
determine whether appellant desired to prosecute these appeals, whether appellant was indigent,
and whether counsel had abandoned these appeals. See Tex. R. App. P. 38.8(b)(2). On April 19,
2013, a supplemental reporter's record and a supplemental clerk's record containing the trial
court's findings of facts and conclusions of law were filed. In its findings of fact and conclusions
of law, the trial court found that appellant desired to pursue these appeals, appellant was still
indigent, and appellant's counsel had not abandoned these appeals. The supplemental reporter's
record shows that appellant's court-appointed counsel, JUDITH WEMMERT, represented to the
trial court that appellant's brief would be filed by May 1, 2013. On April 23, 2013, we ordered
appellant's brief filed by May 1, 2013. Despite our April 23, 2013 order, JUDITH WEMMERT
still has not filed appellant's brief.